   8:21-cr-00179-RFR-SMB Doc # 19 Filed: 08/17/21 Page 1 of 1 - Page ID # 32




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:21CR179

        vs.
                                                                         ORDER
ARIUS WEST,

                       Defendant.


        This matter is before the court on Defendant's Motion to Extend Time with which to File
Pretrial Motions [18]. For good cause shown, I find that the motion should be granted. Defendant
will be given an approximate 14-day extension. Pretrial Motions shall be filed by August 30,
2021.
        IT IS ORDERED:
        1.     Defendant's Motion to Extend Time with which to File Pretrial Motions [18] is
granted. Pretrial motions shall be filed on or before August 30, 2021.
        2.     The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between August 16, 2021 and August 30, 2021, shall
be deemed excludable time in any computation of time under the requirement of the Speedy
Trial Act for the reason defendant's counsel required additional time to adequately prepare the
case, taking into consideration due diligence of counsel, and the novelty and complexity of this
case. The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

        Dated this 17th day of August, 2021.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
